Title: To George Washington from Timothy Pickering, 18 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State Feby 18. 1796.
          
          The Secretary of State has the honor to request the approbation of the President of the United States, of the purchase of copper made by the Director of the mint, agreeably to the inclosed account, amounting to three thousand two hundred & fifty one dollars & seven cents—being nearly 2½ cents per pound cheaper than the preceeding purchase.
          
            Timothy Pickering
          
        